DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                EXAMINER’S AMENDMENTAn examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Kramer (202-663-7951) on 1-28-2021.

The application has been amended as follows: 
(Currently Amended) A method for producing a catalyst-carrying ceramic honeycomb structure exhibiting high capability of removing NOx, comprising blending material powder comprising a cordierite-forming material and a pore-forming material to obtain a moldable material, extruding said moldable material to obtain a honeycomb-shaped green body,  μm and μm or less,  		(ii) in a curve of a cumulative volume (cumulative volume of particles up to a particular particle diameter) to a particle diameter, a particle diameter D90 at a cumulative volume corresponding to 90% of the total volume being 129.0-250 μm, and a particle diameter D10 at a cumulative volume corresponding to 10% of the total volume being 15-160 μm; and  		(iii) a particle diameter distribution deviation SD being 0.3 or less; and (c) said pore-forming material added being 1-20% by mass per said cordierite-forming material.
(Canceled) 
(Canceled)                                                                 Allowable Subject Matter
Claims 1, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4-8, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Gregory Merkel (US-6,864,198, hereinafter Merkel) as instantly claimed is that while the prior art Merkel teaches a cordierite ceramic body that comprises mixing raw cordierite forming material and a pore former, extruding, drying, and firing the body. However, Merkel it does not disclose the pore forming 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741